     Case 5:20-cv-01685-JEM Document 22 Filed 09/15/21 Page 1 of 1 Page ID #:772

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        EDCV 20-01685-JEM                                         Date     September 15,
                                                                                    2021
 Title           Alexander David v. Kiloko Kijakazi




 Present: The Honorable          JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
                    S. Lorenzo                                               None
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                        None                                                 None
 Proceedings:            (IN CHAMBERS) ORDER RE PARTIES’ FAILURE TO FILE JOINT
                         STIPULATION DUE ON SEPTEMBER 10, 2021

       The Court notes that parties have failed to file their Joint Stipulation by September 10,
2021. This Court’s Order extended the briefing schedule on July 28, 2021 (Dkt. 20) stating
that no further extensions would be granted absent extraordinary circumstances.

      Accordingly, the Court ORDERS the parties to show cause in writing on or before
September 30, 2021 why this action should not be dismissed for lack of prosecution. Parties
are advised that failure to file a Joint Stipulation may result in the Court recommending that the
case be dismissed for failure to prosecute pursuant to Federal Rules of Civil Procedure 4(l)
and 4(m).




                                                                                    0      :   00
                                                    Initials of Preparer                 slo




CV 90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
